Citation Nr: 1537733	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  12-30 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus type II with erectile dysfunction and microalbuminuria.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

Following the issuance of the statement of the case, additional treatment records were added to the claims file.  However, the additional evidence is merely cumulative of evidence already of record.  Therefore, the Board finds that referral of the additional evidence to the RO for initial consideration is not necessary.  See 38 C.F.R. § 20.1304(c) (2015).           


FINDING OF FACT

Throughout the entire period on appeal, the Veteran's diabetes mellitus with erectile dysfunction and microalbuminuria has required insulin and a restricted diet, but has not required avoidance of strenuous occupational and recreational activities to control his diabetes.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for diabetes mellitus with erectile dysfunction and microalbuminuria have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, service personnel records and VA treatment records.  The Veteran was afforded a VA examination in February 2011.  The Veteran has not asserted that his diabetes has worsened since that examination. 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A.        § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for that disability, separate, or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for the Veteran's diabetes mellitus was established in a November 2011 rating decision under Diagnostic Code 7913, with a 20 percent evaluation assigned effective October 12, 2010.  The Veteran asserts that a higher rating is warranted because his daily activities are restricted by the use of an automatic positive airway pressure (APAP) machine, and because he was highly exposed to herbicide while interacting with personnel in Vietnam exposed to Agent Orange.  

Under 38 C.F.R. § 4.119, Diagnostic Code 7913, a 20 percent rating is warranted when diabetes requires the use of insulin or oral hypoglycemic agent, and a restricted diet.  In order to warrant a higher 40 percent disability rating, the  evidence must show diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  The criteria for even higher ratings, including a 60     percent rating, include the requirements for the 40 percent rating plus additional symptomatology.  Importantly, the criterion of regulation of activities for control   of diabetes mellitus is required for each rating above 20 percent.  Regulation of activities is defined as avoidance of strenuous occupational and recreational activities, and medical evidence is required to support that such avoidance is medically necessary.  Camacho v. Nicholson, 21 Vet. App. 360, 361, 364 (2007).  Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2015).

A review of the record shows that, while the Veteran's diabetes requires insulin and a restricted diet, regulation of activities is not medically necessary to control his diabetes such that a rating in excess of 20 percent is warranted.  See Camacho, 21 Vet. App. at 366-67.  In this regard, a VA examiner in February 2011 noted that the Veteran's diabetes mellitus does not require restrictions on the Veteran's activities to prevent hypoglycemia or to keep him from working.   

Ongoing treatment notes support the examiner's findings, as they are negative for instructions to avoid strenuous occupational and recreational activities because of diabetes.  On the contrary, as recently as January 2013, at which time the Veteran was noted to have poorly controlled diabetes mellitus, it was encouraged that he undertake regular exercise.  When presenting to establish VA care in December 2011, it was noted that the Veteran's diabetes was well controlled, and the Veteran was encouraged to exercise.  At the time of the Veteran's initial diagnosis by a private provider, he was instructed to exercise 20-45 minutes a day, four to five times a week.  In sum, treatment records show that activity was generally advised or encouraged, and do not otherwise show that regulation of activity was necessary to control the Veteran's diabetes.  

The VA examiner also noted that the Veteran has never had ketoacidosis or hypoglycemic reactions, has not been hospitalized, sees diabetic care providers two to three times each year, and does not have vascular consequences, hypertension or renal failure. 

The Veteran was prescribed use of an APAP machine for occupational sleep apnea by a private provider in May 2011.  The regulation of activities criterion refers to regulation of activities medically necessary to control the Veteran's diabetes, rather than to regulation of activities for another purpose.  The rating criteria for diabetes mellitus are conjunctive, and the criterion of regulation of activities is required for any rating in excess of 20 percent.  Turning to the Veteran's contention of excessive exposure to herbicide, disability ratings are based on the average impairment of earning capacity resulting from disability, not the degree of in-service exposure to herbicides or other in-service events.  Based on the foregoing, the Board finds that entitlement to a higher rating at any time during the period on appeal is not established. 

In sum, the evidence shows that, even during times of poor control, the Veteran's diabetes mellitus has not required regulation of activities to warrant a rating in excess of 20 percent.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for higher ratings at any time during the course of the appeal. 

The Board is cognizant that the Veteran has also been diagnosed with microalbuminuria, as noted by the VA examiner.  However, the criteria for              a separate compensable rating have not been met.  In this regard, the examiner noted that the Veteran does not have renal failure, diabetic nephropathy or hypertension, and presents with normal renal parameters.  Nor did the examiner otherwise note albumin constant or recurring with hyaline and granular casts or    red blood cells, or transient or slight edema.  Thus, the Board finds that a separate compensable rating is not warranted for renal dysfunction.  38 C.F.R. § 4.115a, Diagnostic Code 7541. 

Nor is a separate compensable rating warranted for the Veteran's erectile dysfunction associated with diabetes mellitus.  In this regard, a review of VA treatment records since January 1998 is negative for any findings of deformity of the penis.  In order to receive a compensable rating under Diagnostic Code 7522 there must not only be erectile dysfunction, but also be competent evidence of a penile deformity, which is not shown here.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  Therefore, a separate compensable rating for erectile dysfunction is not warranted.  The Board notes the Veteran is already in receipt of special monthly compensation for loss of use of a creative organ.  

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application     of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.   See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria specifically describe the Veteran's disability level and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In any event, the evidence also does not suggest that the Veteran's diabetes has resulted in marked interference with employment above and beyond that considered by the assigned disability evaluation, or that the Veteran  has been frequently hospitalized as a result of this condition.  Moreover, the VA examiner found no impact from diabetes mellitus on the Veteran's occupational functioning.  Consequently, referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Veteran has not asserted that his diabetes mellitus has rendered him unemployable, nor does the evidence suggest such.  On the contrary, the VA examination noted that the Veteran works as a corrections officer.  Thus, the Board finds that a claim for a total disability rating based on individual unemployability has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A disability rating in excess of 20 percent for diabetes mellitus type II with erectile dysfunction and microalbuminuria is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


